 

Exhibit 10.1 

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”), dated as of September [__], 2020 is
entered into by and between the undersigned stockholder (“Stockholder”) of
Torotel, Inc., a Missouri corporation (the “Company”), and TT Group Industries,
Inc., a Delaware corporation (“Parent”). Parent and Stockholder are each
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

 

RECITALS

 

WHEREAS, concurrently with or following the execution of this Agreement, the
Company, Parent, and Thunder Merger Sub, Inc., a Missouri corporation and wholly
owned subsidiary of Parent (“Merger Sub”), have entered, or will enter, into an
Agreement and Plan of Merger (as the same may be amended from time to time, the
“Merger Agreement”), providing for, among other things, the merger (the
“Merger”) of Merger Sub and the Company pursuant to the terms and conditions of
the Merger Agreement;

 

WHEREAS, in order to induce Parent to enter into the Merger Agreement,
Stockholder is willing to make certain representations, warranties, covenants,
and agreements as set forth in this Agreement with respect to the shares of
common stock, par value $0.01 per share, of the Company (“Company Common Stock”)
Beneficially Owned by Stockholder and set forth below Stockholder’s signature on
the signature page hereto (the “Original Shares” and, together with any
additional shares of Company Common Stock pursuant to Section 6 hereof, the
“Shares”); and

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that Stockholder, and Stockholder has agreed to, execute and
deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements set forth below and for
other good and valuable consideration, the receipt, sufficiency, and adequacy of
which are hereby acknowledged, the Parties hereto, intending to be legally
bound, do hereby agree as follows:

 

1. Definitions. For purposes of this Agreement, capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Merger Agreement. When used in this Agreement, the following terms
in all of their tenses, cases, and correlative forms shall have the meanings
assigned to them in this Section 1.

 

“Beneficially Own” or “Beneficial Ownership” has the meaning assigned to such
term in Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership
of securities shall be calculated in accordance with the provisions of such rule
(in each case, irrespective of whether or not such rule is actually applicable
in such circumstance). For the avoidance of doubt, “Beneficially Own” and
“Beneficial Ownership” shall also include record ownership of securities.

 

“Beneficial Owner” shall mean the Person who Beneficially Owns the referenced
securities.

 

2. Representations of Stockholder. Stockholder represents and warrants to Parent
that:

 

(a) Ownership of Shares. Stockholder: (i) is the Beneficial Owner of all of the
Original Shares free and clear of any proxy, voting restriction, adverse claim,
or other Liens, other than those created by this Agreement or under applicable
federal or state securities laws; and (ii) has the sole voting power over all of
the Original Shares. Except pursuant to this Agreement, there are no options,
warrants, or other rights, agreements, arrangements, or commitments of any
character to which Stockholder is a party relating to the pledge, disposition,
or voting of any of the Original Shares and there are no voting trusts or voting
agreements with respect to the Original Shares.

 





 

 

(b) Disclosure of All Shares Owned. Stockholder does not Beneficially Own any
shares of Company Common Stock other than the Original Shares.

 

(c) Power and Authority; Binding Agreement. Stockholder has full power and
authority and legal capacity to enter into, execute, and deliver this Agreement
and to perform fully Stockholder’s obligations hereunder. This Agreement has
been duly and validly executed and delivered by Stockholder and constitutes the
legal, valid, and binding obligation of Stockholder, enforceable against
Stockholder in accordance with its terms.

 

(d) No Conflict. The execution and delivery of this Agreement by Stockholder
does not, and the consummation of the transactions contemplated hereby and the
compliance with the provisions hereof will not, conflict with or violate any Law
applicable to Stockholder or result in any breach of or violation of, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration, or cancellation of, or result in the creation of any
Lien on any of the Shares pursuant to, any agreement or other instrument or
obligation binding upon Stockholder or any of the Shares.

 

(e) No Consents. No consent, approval, Order, or authorization of, or
registration, declaration, or filing with, any Governmental Entity or any other
Person on the part of Stockholder is required in connection with the valid
execution and delivery of this Agreement. No consent of Stockholder’s spouse is
necessary under any “community property” or other laws in order for Stockholder
to enter into and perform its obligations under this Agreement.

 

(f) No Litigation. There is no action, suit, investigation, or proceeding
(whether judicial, arbitral, administrative, or other) (each an “Action”)
pending against, or, to the knowledge of Stockholder, threatened against or
affecting, Stockholder that could reasonably be expected to materially impair or
materially adversely affect the ability of Stockholder to perform Stockholder’s
obligations hereunder or to consummate the transactions contemplated by this
Agreement on a timely basis.

 

3. Agreement to Vote and Approve. Stockholder irrevocably and unconditionally
agrees during the term of this Agreement, at any annual or special meeting of
the Company called with respect to the following matters, and at every
adjournment or postponement thereof, and on every action or approval by written
consent or consents of the Company stockholders with respect to any of the
following matters, to vote or cause the holder of record to vote the Shares: (i)
in favor of (A) the Merger Agreement and the Merger and the other transactions
contemplated by the Merger Agreement, and (B) any proposal to adjourn or
postpone such meeting of stockholders of the Company to a later date if there
are not sufficient votes to approve the Merger; and (ii) against (X) any
Takeover Proposal, Company Acquisition Agreement, or any of the transactions
contemplated thereby, (Y) any action, proposal, transaction, or agreement which
could reasonably be expected to result in a breach of any covenant,
representation or warranty, or any other obligation or agreement of the Company
under the Merger Agreement or of Stockholder under this Agreement, and (Z) any
action, proposal, transaction, or agreement that could reasonably be expected to
impede, interfere with, delay, discourage, adversely affect, or inhibit the
timely consummation of the Merger or the fulfillment of Parent’s, the Company’s,
or Merger Sub’s conditions under the Merger Agreement or change in any manner
the voting rights of any class of shares of the Company (including any
amendments to the Company Charter Documents).

 



2

 

 

4. No Voting Trusts or Other Arrangement. Stockholder agrees that during the
term of this Agreement Stockholder will not, and will not permit any entity
under Stockholder’s control to, deposit any of the Shares in a voting trust,
grant any proxies with respect to the Shares (other than proxies solicited by
the Company Board to approve the Merger or related matters consistent with
Section 3 hereof), or subject any of the Shares to any arrangement with respect
to the voting of the Shares other than agreements entered into with Parent.

 

5. Transfer and Encumbrance. Stockholder agrees that during the term of this
Agreement, Stockholder will not, directly or indirectly, transfer, sell, offer,
exchange, assign, pledge, convey any legal or Beneficial Ownership interest in
or otherwise dispose of (by merger (including by conversion into securities or
other consideration), by tendering into any tender or exchange offer, by
operation of law, or otherwise), or encumber (“Transfer”) any of the Shares or
enter into any contract, option, or other agreement with respect to, or consent
to, a Transfer of, any of the Shares or Stockholder’s voting or economic
interest therein. Any attempted Transfer of Shares or any interest therein in
violation of this Section 5 shall be null and void.

 

6. Additional Shares. Stockholder agrees that all shares of Company Common Stock
that Stockholder purchases, acquires the right to vote, or otherwise acquires
Beneficial Ownership of after the execution of this Agreement and prior to the
Expiration Time shall be subject to the terms and conditions of this Agreement
and shall constitute Shares for all purposes of this Agreement. In the event of
any stock split, stock dividend, merger, reorganization, recapitalization,
reclassification, combination, exchange of shares, or the like of the capital
stock of the Company affecting the Shares, the terms of this Agreement shall
apply to the resulting securities and such resulting securities shall be deemed
to be “Shares” for all purposes of this Agreement.

 

7. Waiver of Appraisal and Dissenters’ Rights. To the extent permitted by Law,
Stockholder hereby irrevocably and unconditionally waives, and agrees not to
assert or perfect, any rights of appraisal or rights to dissent in connection
with the Merger that Stockholder may have by virtue of ownership of the Shares.

 

8. Termination. This Agreement shall terminate upon the earliest to occur of
(the “Expiration Time”): (a) the Effective Time; (b) the date on which the
Merger Agreement is terminated in accordance with its terms; and (c) the
termination of this Agreement by mutual written consent of the Parties. Nothing
in this Section 8 shall relieve or otherwise limit the liability of any Party
for any intentional breach of this Agreement prior to such termination.

 

9. No Solicitation. Subject to Section 10, Stockholder shall not, and shall use
its reasonable best efforts to cause its Representatives not to: (a) directly or
indirectly solicit, seek, initiate, knowingly encourage, or knowingly facilitate
any inquiries regarding, or the making of, any submission or announcement of a
proposal or offer that constitutes, or could reasonably be expected to lead to,
any Takeover Proposal; (b) directly or indirectly engage in, continue, or
otherwise participate in any discussions or negotiations regarding, or furnish
or afford access to any other Person any information in connection with or for
the purpose of encouraging or facilitating, any proposal or offer that
constitutes, or could reasonably be expected to lead to, any Takeover Proposal;
(c) enter into any agreement, agreement in principle, letter of intent,
memorandum of understanding, or similar arrangement with respect to a Takeover
Proposal; (d) solicit proxies with respect to a Takeover Proposal (other than
the Merger and the Merger Agreement) or otherwise encourage or assist any Person
in taking or planning any action that could reasonably be expected to compete
with, restrain, or otherwise serve to interfere with or inhibit the timely
consummation of the Merger in accordance with the terms of the Merger Agreement;
or (e) initiate a stockholders’ vote or action by written consent of the
Company’s stockholders with respect to a Takeover Proposal.

 



3

 

 

10. No Agreement as Director or Officer. Stockholder makes no agreement or
understanding in this Agreement in Stockholder’s capacity as a director or
officer of the Company or any of its subsidiaries (if Stockholder holds such
office), and nothing in this Agreement: (a) will limit or affect any actions or
omissions taken by Stockholder in stockholder’s capacity as such a director or
officer, including in exercising rights under the Merger Agreement, and no such
actions or omissions shall be deemed a breach of this Agreement; or (b) will be
construed to prohibit, limit, or restrict Stockholder from exercising
Stockholder’s fiduciary duties as an officer or director to the Company or its
stockholders.

 

11. Further Assurances. Stockholder agrees, from time to time, and without
additional consideration, to execute and deliver such additional proxies,
documents, and other instruments and to take all such further action as Parent
may reasonably request to consummate and make effective the transactions
contemplated by this Agreement.

 

12. Stop Transfer Instructions. At all times commencing with the execution and
delivery of this Agreement and continuing until the Expiration Time, in
furtherance of this Agreement, Stockholder hereby authorizes the Company or its
counsel to notify the Company’s transfer agent that there is a stop transfer
order with respect to all of the Shares (and that this Agreement places limits
on the voting and transfer of the Shares), subject to the provisions hereof and
provided that any such stop transfer order and notice will immediately be
withdrawn and terminated by the Company following the Expiration Time.

 

13. Specific Performance. Each Party hereto acknowledges that it will be
impossible to measure in money the damage to the other Party if a Party hereto
fails to comply with any of the obligations imposed by this Agreement, that
every such obligation is material and that, in the event of any such failure,
the other Party will not have an adequate remedy at Law or damages. Accordingly,
each Party hereto agrees that injunctive relief or other equitable remedy, in
addition to remedies at Law or damages, is the appropriate remedy for any such
failure and will not oppose the seeking of such relief on the basis that the
other Party has an adequate remedy at Law. Each Party hereto agrees that it will
not seek, and agrees to waive any requirement for, the securing or posting of a
bond in connection with the other Party’s seeking or obtaining such equitable
relief.

 

14. Entire Agreement. This Agreement supersedes all prior agreements, written or
oral, between the Parties hereto with respect to the subject matter hereof and
contains the entire agreement between the Parties with respect to the subject
matter hereof. This Agreement may not be amended or supplemented, and no
provisions hereof may be modified or waived, except by an instrument in writing
signed by both of the Parties hereto. No waiver of any provisions hereof by
either Party shall be deemed a waiver of any other provisions hereof by such
Party, nor shall any such waiver be deemed a continuing waiver of any provision
hereof by such Party.

 

4

 

 



15. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or email of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 15):

 

If to Parent:       TT Group Industries Inc.
TT Electronics PLC
Fourth Floor, St Andrews House
West Street
Woking, GU21 6EB, UK
Attention: Group General Counsel
Email: lynton.boardman@ttelectronics.com
Telephone: +44 (0) 193-282-5372           with a copy (which will not
constitute notice to Parent or
Merger Sub) to:       Crowell & Moring LLP
1001 Pennsylvania Avenue, NW
Washington, DC 20004-2595
Attention: Adelicia Cliffe
Email: acliffe@crowell.com
Telephone: (202) 262-6932  

  

If to Stockholder, to the address, email address, or facsimile number set forth
for Stockholder on the signature page hereof:

 

with a copy (which will not
constitute notice to the
Company) to:       Bryan Cave Leighton Paisner, LLP
One Kansas City Place
1200 Main Street, Suite 3800
Kansas City, Missouri 64105
Attention: Kelly Sullivan
Email: kelly.sullivan@bclplaw.com
Telephone: (816) 374-3228

 

16. Miscellaneous.

 

(a) Governing Law. This Agreement, and all Legal Actions (whether based on
contract, tort, or statute) arising out of or relating to this Agreement or the
actions of any of the Parties in the negotiation, administration, performance,
or enforcement hereof, shall be governed by and construed in accordance with the
internal laws of the State of Missouri without giving effect to any choice or
conflict of law provision or rule (whether of the State of Missouri or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Missouri.

 



5

 

 

(b) Submission to Jurisdiction. Each of the Parties hereto irrevocably agrees
that any Legal Action with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns shall
be brought and determined exclusively in the State of Missouri, or in the event
(but only in the event) that such court does not have subject matter
jurisdiction over such Legal Action, in any state or federal court located
within the State of Missouri. Each of the Parties hereto agrees that mailing of
process or other papers in connection with any such Legal Action in the manner
provided in Section 15 or in such other manner as may be permitted by applicable
Laws, will be valid and sufficient service thereof. Each of the Parties hereto
hereby irrevocably submits with regard to any such Legal Action for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court or tribunal other than the aforesaid courts. Each of
the Parties hereto hereby irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim, or otherwise, in any Legal Action with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder: (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 16(b);
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment, or otherwise); and (iii) to the
fullest extent permitted by the applicable Law, any claim that (x) the suit,
action, or proceeding in such court is brought in an inconvenient forum, (y) the
venue of such suit, action, or proceeding is improper, or (z) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts.

 

(c) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION; (II) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (III) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY; AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
16(C).

 

(d) Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the Party incurring such cost or expense, whether or not the
Merger is consummated.

 

(e) Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal, or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

(f) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

(g) Section Headings. All section headings herein are for convenience of
reference only and are not part of this Agreement, and no construction or
reference shall be derived therefrom.

 



6

 

 

(h) Assignment. Neither Party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
Party hereto, except that Parent may assign, in its sole discretion, all or any
of its rights, interests and obligations hereunder to any of its Affiliates.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the Parties and their respective permitted
successors and assigns. Any assignment contrary to the provisions of this
Section 16(h) shall be null and void.

 

(i) No Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the Parties and their
respective successors and permitted assigns any legal or equitable right,
benefit, or remedy of any nature under or by reason of this Agreement

 

[SIGNATURE PAGE FOLLOWS]

 



7

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  PARENT       By:         Name:       Title:       STOCKHOLDER       By:      
  Name:       Number of Shares of Company Common Stock Beneficially Owned as of
the date of this       Agreement:       Street Address:       City/State/Zip
Code:       Fax:       Email:

 

[Signature Page to Voting Agreement]

 





